Citation Nr: 0519028	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  98-03 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a stomach 
disability under the provisions of 38 C.F.R. § 3.317.

2.  Entitlement to service connection for a sleep disability 
under the provisions of 38 C.F.R. § 3.317.

3.  Entitlement to service connection for memory loss under 
the provisions of 38 C.F.R. § 3.317.

4.  Entitlement to service connection for a panic disorder 
under the provisions of 38 C.F.R. § 3.317.

5.  Entitlement to service connection for skin rashes under 
the provisions of 38 C.F.R. § 3.317.

6.  Entitlement to service connection for acne under the 
provisions of 38 C.F.R. § 3.317.

7.  Entitlement to service connection for a skin disability 
to include tinea cruris, tinea pedis, tinea capitis, and 
pseudofolliculitis barbae.

8.  Entitlement to an initial rating in excess of 10 percent 
for the service connected left knee disability.

9.  Entitlement to a rating in excess of 10 percent for the 
service connected rhinitis with sinusitis.

10.  Entitlement to an initial rating in excess of 10 percent 
for the service connected chronic fatigue syndrome.

11.  Entitlement to an initial compensable rating for the 
service connected chest pain.  

12.  Entitlement to an initial rating in excess of 10 percent 
for the service connected fibromyalgia.


WITNESSES AT HEARINGS ON APPEAL

The appellant and his mother


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from August 1991 to August 
1995.

This appeal arises from rating decisions of the Buffalo, New 
York Regional Office (RO).

In regard to the instant claims for higher evaluations, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that, unlike in claims for increased ratings, 
"staged ratings" or separate ratings for separate periods 
of time based on the facts found may be assigned following an 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

In this case, the Board will continue to consider whether 
additional staged ratings should be assigned for the 
veteran's service-connected chronic fatigue syndrome and left 
knee disability.  In this way, the Court's holding in 
Fenderson will be complied with in the disposition of the 
veteran's appeal. 

The issues of entitlement to service connection for a stomach 
disability, a sleep disability, memory loss, a panic 
disorder, skin rashes, and acne (under the provisions of 
38 C.F.R. § 3.317); entitlement to service connection for a 
skin disability to include tinea cruris, tinea pedis, tinea 
capitis, and pseudofolliculitis barbae on a direct service 
incurrence basis; and entitlement to an initial rating in 
excess of 10 percent for fibromyalgia and an initial 
compensable rating for chest pain are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  From the date of the initial grant of service connection 
on March 1, 2002 to the present time, chronic fatigue 
syndrome is manifested by debilitating fatigue which is 
nearly constant and restricts routine daily activities to 
less than 50 percent of the pre-illness level.

3.  The veteran's rhinitis with sinusitis is not manifested 
by polyps, incapacitating episodes of sinusitis, or three to 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  

4.  Disability of the left knee is manifested by complaints 
of pain with movement; clinical findings do not demonstrate 
limitation of flexion worse than 60 degrees or limitation of 
extension worse than 5 degrees, or the presence of recurrent 
subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial 60 percent 
rating for the veteran's chronic fatigue syndrome, effective 
from March 1, 2002, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, Diagnostic Code 6354 
(2004).

2.  The criteria for the assignment of a rating in excess of 
10 percent for the veteran's rhinitis with sinusitis have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, Diagnostic Codes 6510-6514, 6522 (2004).

3.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service connected left knee 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, Diagnostic Code 5257, 5260, 
5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim for higher evaluations

Service connection is in effect for chronic fatigue syndrome, 
evaluated as 10 percent disabling under DC 6354; rhinitis 
with sinusitis, rated as 10 percent disabling under DC's 
6510-6514 and 6522; and for a left knee disability, rated as 
10 percent disabling under DC 5261 of VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part. 4.  

The claim for higher ratings for chronic fatigue syndrome and 
a left knee disability arose following the assignment of 
initial disability ratings.  On an original claim, the 
veteran will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   

In Fenderson v. West, 12 Vet App 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  As this case involves ratings 
assigned in connection with the original grant of service 
connection for chronic fatigue syndrome and a left knee 
disability, the Board will follow the mandates of the 
Fenderson case in adjudicating those claims.

The Court has held that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue (as is the situation here with the claim 
for rhinitis with sinusitis), the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.


Claim for an initial rating in excess of 10 percent for 
chronic fatigue syndrome

Pursuant to 38 C.F.R. § 4.88b, Diagnostic Code 6354, 
pertaining to chronic fatigue syndrome, a 20 percent 
disability rating is assigned where the disability is 
manifested by debilitating fatigue and cognitive impairments 
(such as inability to concentrate, forgetfulness, or 
confusion) which are nearly constant and restrict routine 
daily activities by less than 25 percent of the pre-illness 
level, or which wax and wane, resulting in periods of 
incapacitation of at least two but less than four weeks total 
duration per year.

A 40 percent disability rating is warranted where chronic 
fatigue syndrome is manifested by debilitating fatigue, 
cognitive impairments, or other impairments such as inability 
to concentrate, forgetfulness, confusion, or a combination of 
other signs and symptoms, which are nearly constant and 
restrict routine daily activities to 50 to 75 percent of the 
pre-illness level, or; which wax and wane, resulting in 
periods of incapacitation of at least four but less than six 
weeks total per year.

A 60 percent rating is assigned for symptoms which are nearly 
constant and restrict routine daily activities to less than 
50 percent of the pre-illness level, or; which wax and wane, 
resulting in periods of incapacitation of at least six weeks 
total duration per year.  A 100 percent rating requires 
symptoms that are nearly constant and so severe as to 
restrict routine daily activities almost completely and which 
may occasionally preclude self-care.  38 C.F.R. § 4.88b, 
Diagnostic Code 6354.

For the purpose of evaluating this disability, the condition 
will be considered incapacitating only while it requires bed 
rest and treatment by a physician.  38 C.F.R. § 4.88b, 
Diagnostic Code 6354, Note.

On VA examination in January 2004, the examiner specified 
that the veteran satisfied seven out of ten criteria for the 
diagnosis of chronic fatigue syndrome.  The veteran was 
described as being incapacitated in an episodic fashion which 
occurred at least once a week.  He required continuous 
analgesic treatment for his various aches and pains, but he 
was not on any specific medication for chronic fatigue 
syndrome.  The amount of routine daily activities was 
described as variable; however, the examiner specified that 
the veteran had debilitating fatigue which impaired his 
activity level to less than 50 percent of the usual.  

It is not contended or shown, however, that the symptoms are 
so severe as to restrict routine daily activities almost 
completely or that symptoms ever preclude self-care.  In 
fact, the veteran reported at the January 2004 VA examination 
that he was occasionally able to perform push-ups and could 
walk one quarter mile, limited by his left knee pain.  He 
also testified that he experienced approximately a 50 percent 
decrease in his activity level.  Accordingly, the evidence 
supports the assignment of a 60 percent evaluation, but no 
more, for the service connected chronic fatigue syndrome 
under DC 6354 from March 1, 2002, the date of the initial 
grant of service connection.  


Claim for a rating in excess of 10 percent for rhinitis with 
sinusitis.

The service connected rhinitis with history of sinusitis is 
rated under Diagnostic Codes 6522 and 6514.  Under DC 6522, a 
10 percent rating is warranted where there are no polyps, but 
there is greater than 50-percent obstruction of the nasal 
passages on both sides or complete obstruction on one side.  
A 30 percent disability evaluation is for application where 
the evidence demonstrates polyps.  38 C.F.R. § 4.97 DC 6522 
(2004).

The veteran's rhinitis is currently rated as 10 percent 
disabling under DC 6522.  A higher rating is not supported by 
the evidence, as neither the treatment records nor reports of 
VA examinations in September 2000, February 2002, and January 
2004 show the presence of polyps.  

The Board will also consider whether a compensable evaluation 
is warranted under the general rating formula for sinusitis.  
The general rating formula for sinusitis, Diagnostic Codes 
6510 through 6514, provides for a noncompensable evaluation 
for sinusitis detected by X-ray only.  A 10 percent 
disability rating is awarded for sinusitis manifested by one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or by three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent disability 
rating is awarded for sinusitis manifested by three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or by more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent disability rating is 
awarded for sinusitis following radical surgery with chronic 
osteomyelitis, or manifested by near constant sinusitis 
characterized by headaches, pain, and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.

An incapacitating episode of sinusitis is specifically 
defined in the regulations as one requiring bed rest and 
treatment by a physician. 38 C.F.R. § 4.97 (2004).  

Upon review of the medical evidence, the Board finds that the 
criteria for a compensable disability rating for sinusitis 
are not met.  The records of treatment do not show episodes 
of sinusitis requiring bed rest and treatment by a physician.  
Although the veteran reported on the January 2004 VA 
examination that he had required anti-biotics four or five 
times a year for sinusitis, the treatment records of record 
do not document that he suffered from three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.

Accordingly, the preponderance of the evidence does not 
support the assignment of a rating in excess of 10 percent 
for the service connected rhinitis with a history of 
sinusitis.


Claim for an initial rating in excess of 10 percent for left 
knee disability

The veteran's service-connected residuals of a left knee 
injury are rated 10 percent disabling since August 1995 under 
DC 5261.  The Board will consider whether a higher, or a 
separate compensable rating may be assigned for left knee 
disability under DCs 5256 through 5263, involving disability 
of the knee and leg.  In this case, several diagnostic codes 
are simply not applicable.  It is neither contended nor shown 
that the veteran has ankylosis of the knee (DC 5256), 
dislocated or removed semilunar cartilage (DCs 5258 and 
5259), impairment of the tibia and fibula (DC 5262), or genu 
recurvatum (DC 5263).  Consequently, these diagnostic codes 
are not applicable to the present case, and the Board will 
not discuss them further.

The Board will focus its discussion on the remaining 
potentially applicable DC's for the evaluation of the 
service-connected left knee, which are as follows:

DC 5260 Leg, limitation of flexion:  
Flexion limited to 
15°..........................................................
................... 30  
Flexion limited to 
30°..........................................................
................... 20  
Flexion limited to 
45°..........................................................
................... 10  
Flexion limited to 
60°..........................................................
................... 0

DC 5261 Leg, limitation of extension:  
Extension limited to 
45°..........................................................
................ 50  
Extension limited to 
30°..........................................................
................ 40  Extension limited to 
20°..........................................................
................ 30  Extension limited to 
15°..........................................................
................ 20  Extension limited to 
10°..........................................................
................ 10  Extension limited to 
5°...........................................................
................ 0

DC 5257 Knee, other impairment:  Recurrent subluxation or 
lateral instability:

Severe.......................................................
.. ......................................... 30

Moderate.....................................................
.. ....................................... 20

Slight.......................................................
.. .......................................... 10

The normal range of motion for a knee joint is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2004).

In considering whether a compensable rating is warranted 
under DC 5257 for instability of the left knee, the Board 
notes that the veteran testified that he experienced 
instability of the knee, and also complained of knee 
instability on VA examination.  Nonetheless, testing for 
instability at the VA examinations in March 1998, February 
2002, and January 2004 consistently failed to demonstrate any 
instability or subluxation of the left knee.  Consequently, 
the Board concludes that the evidence as a whole does not 
support the assignment of a compensable evaluation under DC 
5257.  

With regard to whether a higher evaluation is warranted under 
DC's 5260 and 5261 for limitation of flexion and extension, 
on the March 1998 VA examination, there was flexion to 130 
degrees of the left knee and extension to 0 degrees without 
pain.  On VA examination in February 2002, active range of 
motion was from zero to 100 degrees and passive range of 
motion was from zero to 120 degrees with pain from 115 to 120 
degrees.  Most recently, on VA examination in January 2004, 
active range of motion was again reported from zero to 100 
degrees.  Passive range of motion was from zero to 115 
degrees with pain from 110 to 115 degrees.  Therefore, 
extension was not shown at any time to be limited to 10 
degrees, and flexion was not shown to be limited to 45 
degrees as would as would be necessary to award a 10 percent 
evaluation for limitation of motion of the left knee under 
either DC 5260 or 5261.  

The Board notes that x-rays have never demonstrated the 
presence of arthritis of the left knee; therefore, the Board 
need not consider whether separate ratings should be assigned 
for separate manifestations of knee disability (for example, 
instability under DC 5257 and limitation of motion due to 
arthritis) as enunciated in VAOPGCPREC 23-97 (July 1, 1997).

Also for consideration are the provisions of sections 4.40, 
4.45, and 4.59.  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40 (2004).  Section 4.40 provides that as to the 
musculoskeletal system it is essential that an examination on 
which ratings are based adequately portray any functional 
loss which may be due to pain.  The regulation does not 
require a separate rating for pain, but the impact of pain 
must be considered in making a rating determination.  Section 
4.45 provides that pain on movement, swelling, deformity or 
atrophy of disuse as well as instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are relevant considerations for 
determination of joint disabilities.  Incoordination and 
excess fatigability are also factors for consideration under 
section 4.45.  Section 4.59 contemplates at least the minimum 
compensable rating for painful motion with joint or 
periarticular pathology. 

The Board must also consider the Court's holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Court held that in 
evaluating a service-connected disability involving a joint 
rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

In this case, the RO has assigned a 10 percent evaluation for 
left knee disability under DC 5261 for limitation of 
extension.  As discussed above, the veteran has consistently 
exhibited full extension of the knee.  Nonetheless, he has 
exhibited limitation of flexion to a noncompensable degree 
under DC 5260.  During VA examinations in February 2002 and 
January 2004, the examiner conducted repetitive motion 
testing to evaluate the veteran's disability under DeLuca.  
After DeLuca testing in February 2002, there was reduced 
flexion of 90 degrees supine and 120 degrees sitting.  After 
DeLuca testing in January 2004, the veteran continued to 
exhibit reduced flexion with pain from 95 to 115 degrees.  
These findings support the current 10 percent rating, but no 
higher, for limitation of flexion under the application of 
DeLuca.  In February 2002 and January 2004, there were no 
objective findings to suggest additional fatigability and the 
veteran did not suffer from incoordination.  There is no 
medical evidence of record to the contrary.  Accordingly, the 
Board finds that there is no additional disability present in 
this case pursuant to the holding in DeLuca.  

Accordingly, the preponderance of the evidence is against the 
assignment of a rating in excess of 10 percent for left knee 
disability. 


Extrashedular consideration

In exceptional cases, where schedular evaluations are found 
to be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (2004).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate as there is no evidence of an 
exceptional disability picture.  The current evidence of 
record does not demonstrate that the veteran's service 
connected disabilities have resulted in frequent periods of 
hospitalization or marked interference with employment.  

It bears emphasis, however, that the rating schedule is 
intended to compensate for average impairments in earning 
capacity.  The degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1  Therefore, for the reasons 
noted above, the Board concludes that the level of impairment 
in employment resulting from the service connected chronic 
fatigue syndrome, rhinitis with sinusitis, and left knee 
disability have been adequately compensated by the schedular 
evaluations that have been assigned.  Accordingly, 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted.


VCAA

In adjudicating the veteran's claim for higher ratings for a 
left knee disability and rhinitis with sinusitis, the Board 
has considered the applicability of the regulations 
implementing the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), which was signed into law on November 9, 2000.  
38 C.F.R. § 3.159 (2004).  These implementing regulations are 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  
VAOPGCPREC 7-2003.  The regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which information or evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary to 
substantiate the claim" for benefits. 38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to provide 
notice.

In certain situations, if in response to a notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case (SOC) if 
the disagreement is not resolved.  Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003.  

With regard to the claim for a higher rating for rhinitis and 
sinusitis, the notice provisions of the VCAA apply as this is 
an increased rating claim.  With regard to the issue of a 
higher rating for a left knee disability, the VCAA notice 
requirements apply even though this claim involves a 
"downstream issue" as VA did not provide a section 5103 (a) 
notice letter with regard to the initial claim of service 
connection for a left knee disability (see discussion below 
regarding downstream claims relative to the issue of a higher 
rating for chronic fatigue syndrome).  

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA concerning this 
claim with regard to the left knee and rhinitis with 
sinusitis.  The RO sent the appellant a letter in December 
2003 as well as a statement of the case in January 1998 (for 
the left knee) and in June 2001 (for rhinitis with sinusitis) 
and supplemental statements of the case in July 2002, 
February 2004, May 2004, and April 2005, which notified the 
appellant of the type of evidence necessary to substantiate 
his claims.  The documents also informed him that VA would 
assist in obtaining identified records, but that it was the 
appellant's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence he 
is expected to provide. 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

However, under the Veterans Benefits Act of 2003, it is now 
permissible for VA to adjudicate a claim before the 
expiration of the statutory one-year period within which a 
claimant has to respond after receiving a VCAA notice.  This 
provision is retroactive to the date of the VCAA, November 9, 
2000.  See Veterans Benefits Act of 2003, Pub.L. 108-183, 
§ 701, 117 Stat. 2651 (Dec. 16, 2003) (to be codified at 38 
U.S.C. § 5103(b)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board acknowledges that the initial VCAA notice letter 
was sent to the appellant after the initial rating decisions 
that are the basis for this appeal for left knee disability 
and rhinitis with sinusitis.  It must be stressed, however, 
that the initial rating adjudication in October 1997 
(granting service connection for left knee disability) pre-
dates the implementation of the VCAA by several years.  The 
rating action on appeal for rhinitis with sinusitis was 
issued in February 2001 (awarding a 10 percent rating from 
the August 2000 date of the increased rating claim).  The 
appellant, as a result, has the right to content-complying 
notice and proper subsequent VA process.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim for left 
knee disability and rhinitis with sinusitis, notice was 
provided by the AOJ in December 2003 and the context of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Thereafter, supplemental statements of the case (SSOC) were 
provided to the appellant in February and May 2004, and April 
2005.  The claimant, therefore, has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.   

With regard to the issue of entitlement to an initial rating 
in excess of 10 percent for the service connected chronic 
fatigue syndrome, the Board notes that on December 22, 2003, 
VA's Office of General Counsel issued a precedential opinion 
which held that if, in response to a notice of its decision 
on a claim for which VA has already given section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  See VAOPGCPREC 8-2003.   

In this case, the veteran filed a notice of disagreement 
requesting a higher initial rating for the service connected 
chronic fatigue syndrome following the issuance of the 
February 2004 rating decision that granted entitlement to 
service connection for chronic fatigue syndrome.  The claim 
for a higher initial rating is properly construed as a 
"downstream" element or claim stemming from the initial 
claim for service connection benefits.  As the RO provided 
section 5103(a) notice relative to the initial claim for 
service connection benefits (see December 2003 RO letter), 
the holding in VAOPGCPREC 8-2003 applies in this case and 
VCAA notice requirements are not for application. 

VA still has a duty to assist the appellant in obtaining 
evidence necessary to substantiate all three claims on 
appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c).  The duty to assist the appellant relative to the 
three higher rating claims being adjudicated on the merits 
have been considered together beginning in the next 
paragraph.

With regard to the claim for higher evaluations for chronic 
fatigue syndrome, a left knee disability and rhinitis with 
sinusitis, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The 
Board notes that the VCAA's duty-to-assist provision under 38 
C.F.R. § 3.159 has been fulfilled.  This section of the new 
regulation sets forth several duties for VA in those cases 
where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 C.F.R. § 
3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available VA and private medical 
evidence has been obtained.  The veteran testified in January 
1998, November 2001, and January 2005.  The veteran has not 
posited the existence of any additional source of records.  
Thus, the Board finds that the record is as complete as 
possible and that the instant adjudication was properly based 
on all available records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, the veteran was afforded 
VA examinations in April 1997, February 2002, and January 
2004.  Upon review of the file, the Board is satisfied that 
the current record contains sufficient medical evidence to 
fully and fairly evaluate the veteran's appeal.  As an 
additional examination is unnecessary, the Board finds that 
the RO has satisfied the duty-to-assist obligations with 
respect to medical examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
the service connected left knee disability is denied.

Entitlement to a rating in excess of 10 percent for the 
service connected rhinitis with sinusitis is denied.

Entitlement to an initial 60 percent rating from March 1, 
2002 for chronic fatigue syndrome is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.


REMAND

The veteran contends that the RO erred by failing to grant a 
compensable initial evaluation for chest pain; service 
connection for a stomach disability, a sleep disability, 
memory loss, a panic disorder, skin rashes, and acne (under 
the provisions of 38 C.F.R. § 3.317); and entitlement to 
service connection for a skin disability to include tinea 
cruris, tinea pedis, tinea capitis, and pseudofolliculitis 
barbae on a direct incurrence basis.

With regard to the claim for an initial compensable rating 
for the service connected chest pain, the Board notes that a 
January 2005 independent medical evaluation suggested that 
the veteran should receive a full cardiac work-up for his 
chronic chest pain and abnormal myocardial perfusion scan.  
The referenced abnormal perfusion scan in March 2004 was 
based on an incomplete study, as the veteran did not return 
for the remainder of the study.  In view of this evidence, 
the veteran should be afforded additional diagnostic testing 
in order for the Board to fully and fairly evaluate his 
claim.  

The Board also notes that the veteran submitted a timely 
notice of disagreement in September 2004 with regard to the 
RO's February 2004 initial assignment of a 10 percent 
disability evaluation for fibromyalgia.  The RO, therefore, 
must provide the veteran with a statement of the case dealing 
with the additional issue of the initial disability 
evaluation to be assigned for fibromyalgia.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  (When an NOD is filed, the 
Board should remand, rather than refer the issue to the RO 
for the issuance of a statement of the case.)

With regard to the service connection claims, the instant 
case was remanded from the Board to the RO in November 2003 
to determine whether a stomach disorder, a sleep disorder, 
memory loss, or a panic disorder resulted from (1) an 
undiagnosed illness; (2) a medically unexplained chronic 
multisymptom illness, or (3) whether any of the claimed 
disabilities was directly related to service.  This 
development was not accomplished.

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand was necessary due to the RO's 
failure to follow the directives in the Board's remand.  It 
was further held that where the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
ensure compliance.  In addition, further development is 
necessary under section 3.317 for the claims of service 
connection for acne and skin rashes and with regard to a 
claim of service connection for skin disability (not under 
section 3.317).  Accordingly, the veteran should be afforded 
a VA examination which addresses the above listed service 
connection issues.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disabilities 
at issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record to include all current 
treatment records from the upstate New 
York VA system.  If records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  Following the completion of the above 
development, the RO should schedule the 
veteran for a VA examination by a 
physician who has the appropriate medical 
expertise to evaluate the veteran's 
claims.  The veteran's claims folder must 
be made available to the physician prior 
to the examination and all necessary 
diagnostic testing should be conducted.  

With regard to the claim for a higher 
rating for chest pain, the veteran should 
be afforded a full cardiac work-up for 
his chronic chest pain to include a 
myocardial perfusion scan.  All clinical 
findings and disabling manifestations 
related to chest pain should be reported.  
Each of the above points of development 
must be addressed by the examiner.

With regard to the section 3.317 service 
connection issues on appeal, the VA 
physician must determine whether it is at 
least as likely as not that a stomach 
disorder, a sleep disorder, memory loss, 
a panic disorder, acne, or skin rashes 
resulted from (1) an undiagnosed illness; 
(2) a medically unexplained chronic 
multisymptom illness, or (3) whether any 
of the claimed disabilities is directly 
related to service.  The physician should 
indicate whether any of the claimed 
disabilities are manifestations of the 
service connected chronic fatigue 
syndrome or fibromyalgia.  The physician 
should also specifically note whether any 
claimed disability is attributable to a 
known clinical diagnosis.  With regard to 
the claim of service connection for a 
skin disability (non-section 3.317 claim) 
to include tinea cruris, tinea pedis, 
tinea capitis, and pseudofolliculitis 
barbae, the VA physician should render an 
opinion as to whether it is at least as 
likely as not that one or more of the 
enumerated skin disorders is directly 
related to service.  Each of the 
disabilities claimed on appeal must be 
addressed by the examiner.  Complete 
reasons and bases must be provided for 
all medical opinions.

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issues remaining on appeal.  If any 
benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  Additionally, if 
the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2004).  

4.  With regard to the February 2004 
rating decision, the veteran should be 
provided with a statement of the case 
which conforms with the requirements of 
38 U.S.C.A. § 7105(d) (1) concerning the 
issue of entitlement to an initial rating 
in excess of 10 percent for fibromyalgia.  
In particular, the statement of the case 
should provide the veteran with a 
discussion of how applicable laws and 
regulations affect the RO's decision and 
a summary of the reasons and bases for 
such decision.  The veteran should be 
given an opportunity to respond to the 
statement of the case, and he should be 
advised that a timely substantive appeal 
must be submitted if he elects to have 
the Board consider this matter.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


